 1

 2

 3

 4

 5

 6

 7

 8

 9

10
                                      UNITED STATES DISTRICT COURT
11
                                 EASTERN DISTRICT OF CALIFORNIA
12

13
      DEBRA BERRY,                                   Case No. 1:16-cv-00411-LJO-EPG
14
                         Plaintiff,                  ORDER RE: IFP STATUS ON APPEAL
15
             v.                                      (ECF NO. 92)
16
      YOSEMITE COMMUNITY COLLEGE
17    DISTRICT, et al.,

18                       Defendants.

19          By notice entered October 7, 2019, the United States Court of Appeals for the Ninth

20   Circuit referred this matter to the District Court for the limited purpose of determining whether

21   the in forma pauperis status of Plaintiff Debra Berry (“Plaintiff”) should continue for this appeal

22   or whether the appeal is frivolous or taken in bad faith. See 28 U.S.C. § 1915(a)(3); see also

23   Hooker v. American Airlines, 302 F.3d 1091, 1092 (9th Cir. 2002).

24          Permitting litigants to proceed in forma pauperis is a privilege, not a right. Franklin v.

25   Murphy, 745 F.2d 1221, 1231 (9th Cir. 1984); Williams v. Field, 394 F.2d 329, 332 (9th Cir.

26   1968), cert. denied, 393 U.S. 891 (1968); Williams v. Marshall, 795 F.Supp. 978, 978-79 (N.D.

27   Cal. 1992). A federal court may dismiss a claim filed in forma pauperis prior to service if it is

28   satisfied that the action is frivolous or malicious. 28 U.S.C. § 1915(e)(2); see Sully v. Lungren,
                                                       1
 1   842 F.Supp. 1230, 1231 (N.D. Cal. 1994). A claim is ‘frivolous’ when it is without ‘basis in law

 2   or fact,’ and ‘malicious’ when it is ‘filed with the intention or desire to harm another.’” Knapp v.

 3   Hogan, 738 F.3d 1106, 1109 (9th Cir. 2013). A finding of frivolity in this context is equivalent to

 4   finding a lack of good faith. Id. at 1110. A lack of good faith can be inferred where “plaintiffs

 5   seek to exploit the court system solely for delay or to vex defendants.” Vega v. JPMorgan Chase

 6   Bank, N.A., 654 F.Supp.2d 1104, 1121 (E.D. Cal. 2009).

 7            The Court does not find that Plaintiff takes the instant appeal in bad faith. This is not a

 8   situation where “plaintiffs seek to exploit the court system solely for delay or to vex defendants.”

 9   Id.

10            Accordingly, IT IS HEREBY ORDERED that:

11                  1. Plaintiff is entitled to proceed in forma pauperis in Appeal No. 19-16932, filed on

12                     September 30, 2019;

13                  2. This Order serves as notice to the parties and the United States Court of Appeals

14                     for the Ninth Circuit of the finding that Plaintiff is entitled to proceed in forma

15                     pauperis for this appeal; and

16                  3. The Clerk of the Court is directed to serve a copy of this Order on Plaintiff and the

17                     United States Court of Appeals for the Ninth Circuit.

18
     IT IS SO ORDERED.
19

20         Dated:     October 15, 2019                             /s/
                                                           UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28
                                                           2
